Citation Nr: 1522553	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to December 2005, from August 2006 to December 2007, and from January 2010 to October 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Veteran testified that VA has treated his current disabilities, including diagnosing depression and referring him to a private chiropractor.  While the Veteran testified that the chiropractor has destroyed his treatment records, remand is necessary as VA has not associated the Veteran's VA treatment records with the record.  See 38 C.F.R. 3.159 (c)(2) (2014).

The Veteran was afforded a VA mental health examination in January 2011.  As this examination only addressed whether the Veteran had PTSD, reexamination is needed to determine whether the Veteran has any acquired psychiatric disorder and, if so, whether it is related to service (particularly in light of the Veteran's testimony that he has been diagnosed with depression).   See 38 C.F.R. § 3.159 (c)(4); Clemons.

The Veteran was afforded a VA general examination in January 2011.  The Veteran reported shoulder, knee, and low back problems since service.  The examiner concluded that there was no radiological or objective evidence of current right knee, low back, or right shoulder disabilities.  

In light of the Veteran's service in the Southwest Asia theater of operations, reexamination is needed to determine whether the Veteran's current shoulder, knee, and low back complaints can be attributed to a known diagnosis (and if so, whether such disability is related to service) or, if they represent manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. §§ 3.159 (c)(4); 3.317.  The Board notes that service treatment records show numerous complaints of right knee and low back pain and diagnoses of right knee strain and lumbago.  See, e.g., STR (Sept. 25, 2006; Aug. 12, 2010).

Lastly, the issue of entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder is also remanded,
as it is inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA mental health examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any acquired psychiatric disorder, to include PTSD and depression.  If the examiner finds that the Veteran does not currently meet the criteria for depression, the examiner must indicate whether the previous diagnoses of depression are valid.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disability diagnosed is related to the Veteran's active service.  The examiner is to address the June 2010 and July 2010 Post Deployment Assessments, which show that the Veteran reported nightmares, avoidance, hypervigilance, and that during the deployment, he felt that he was in great danger of being killed.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA Persian Gulf examination to address the nature, extent, onset, and/or etiology of the right knee, right shoulder, and low back symptoms.  The examiner must review the entire claims file, to include all electronic files.   

a)  The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the claimed right knee, right shoulder, and low back disorders can be attributed to a known clinical diagnosis, to include fibromyalgia. 

b)  If the examiner attributes any current disorders to a known clinical diagnosis (other than fibromyalgia, which is a presumptive condition for Veterans with qualifying service in the Persian Gulf), the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosis had its onset in service or is otherwise related to service.  In doing so, the examiner must acknowledge and discuss any lay report of recurrent symptoms since service.

c)  If the examiner finds the Veteran's symptoms cannot be attributed to a known diagnosis, the examiner is to indicate if the symptoms are chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period) and if they have become manifest to a compensable degree at any time after the Veteran's military service, or were first manifest in service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




